DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “to control attitude of the vehicle” in line 5. It is unclear what is meant by this limitation. Appropriate action is required.
	Claims 2-6 ultimately depend from claim 1 and are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al US 2019/0300004.
	Regarding claim 1, Goto et al discloses a control system for a vehicle, the control system comprising: a driving force source configured to generate torque for driving drive wheels of the vehicle; a steering angle related value sensor configured to detect a steering angle related value of a steering device of the vehicle; and a controller configured to control the torque generated by the driving force source to control attitude of the vehicle based on the steering angle related value, wherein the controller is configured to: acquire a current traveling mode defining a response of acceleration or deceleration of the vehicle to operation of an accelerator pedal; based on the steering angle related value, when the controller determines that a turning operation of the steering device in one direction is carried out, perform a torque decreasing control for reducing the torque generated by the driving force source so as to add deceleration to the vehicle; and when the acquired traveling mode is a traveling mode in which the response is high, increase a reduction amount of the torque in the torque decreasing control more than when in a traveling mode in which the response is low. See FIG. 1, 2, and 4 and paragraphs [0060]-[0079].

Regarding claim 2, Goto et al discloses a traveling mode selection switch configured to accept an operation for selecting one of a plurality of traveling modes, wherein the controller acquires the current traveling mode based on the operation of the traveling mode selection switch. See FIG. 1, 2, and 4 and paragraphs [0060]-[0079].

Regarding claim 3, Goto et al discloses wherein the steering angle related value is a steering angle. See FIG. 1, 2, and 4 and paragraphs [0060]-[0079].

Regarding claim 4, Goto et al discloses wherein the steering angle related value is a steering angle. See FIG. 1, 2, and 4 and paragraphs [0060]-[0079].

Regarding claim 5, Goto et al discloses wherein the steering angle related value is one of a steering angle, an angular velocity of the steering angle, a yaw rate, and a lateral acceleration. See FIG. 1, 2, and 4 and paragraphs [0060]-[0079].

Regarding claim 6, Goto et al discloses wherein the traveling mode in which the response is low is a normal mode, and the traveling mode in which the response is high is a sport mode in which a target acceleration of the vehicle corresponding to an accelerator opening is higher than that in the normal mode. See FIG. 1, 2, and 4 and paragraphs [0060]-[0079].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747